Exhibit 10.2

CARMAX BUSINESS SERVICES, LLC,

as Seller,

and

CARMAX AUTO FUNDING LLC,

as Purchaser

 

 

RECEIVABLES PURCHASE AGREEMENT

Dated as of February 1, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

DEFINITIONS

  

  

SECTION 1.1

   Definitions      1   

SECTION 1.2

   Other Definitional Provisions      4   

ARTICLE II

CONVEYANCE OF RECEIVABLES

  

  

SECTION 2.1

   Sale and Conveyance of Receivables      4   

SECTION 2.2

   Receivables Purchase Price; Payments on the Receivables      5   

SECTION 2.3

   Transfer of Receivables      5   

SECTION 2.4

   Examination of Receivable Files      6   

SECTION 2.5

   Expenses      6   

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  

  

SECTION 3.1

   Representations and Warranties of the Purchaser      6   

SECTION 3.2

   Representations and Warranties of the Seller      7   

ARTICLE IV

CONDITIONS

  

  

SECTION 4.1

   Conditions to Obligation of the Purchaser      13   

SECTION 4.2

   Conditions to Obligation of the Seller      14   

ARTICLE V

COVENANTS OF THE SELLER

  

  

SECTION 5.1

   Protection of Right, Title and Interest in, to and Under the Receivables     
15   

SECTION 5.2

   Security Interests      16   

SECTION 5.3

   Delivery of Payments      16   

SECTION 5.4

   No Impairment      17   

SECTION 5.5

   Costs and Expenses      17   

SECTION 5.6

   Hold Harmless      17   

ARTICLE VI

MISCELLANEOUS PROVISIONS

  

  

SECTION 6.1

   Amendment      17   

SECTION 6.2

   Termination      18   

SECTION 6.3

   Governing Law      18   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 6.4

   Notices      18   

SECTION 6.5

   Severability of Provisions      18   

SECTION 6.6

   Further Assurances      18   

SECTION 6.7

   No Waiver; Cumulative Remedies      18   

SECTION 6.8

   Counterparts      19   

SECTION 6.9

   Third-Party Beneficiaries      19   

SECTION 6.10

   Headings and Table of Contents      19   

SECTION 6.11

   Representations, Warranties and Agreements to Survive      19   

SECTION 6.12

   No Proceedings      19   

SECTION 6.13

   Accountant’s Letters      19   

SECTION 6.14

   Obligations of Purchaser      20   

SCHEDULES

 

Schedule A    Receivables Schedule

EXHIBITS

 

Exhibit A    Bill of Sale and Assignment Exhibit B    Form of Retail Installment
Sale Contract

 

ii



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement, dated as of February 1, 2014, is between
CarMax Business Services, LLC, a Delaware limited liability company (“CarMax”),
as seller (the “Seller”), and CarMax Auto Funding LLC, a Delaware limited
liability company (“CarMax Funding”), as purchaser (the “Purchaser”).

WHEREAS, in the regular course of business, CarMax Auto Superstores, Inc., a
Virginia corporation (“CarMax Auto”), and certain affiliates of CarMax Auto
originate motor vehicle retail installment sale contracts secured by new and
used motor vehicles;

WHEREAS, the Seller intends to convey all of its right, title and interest in
and to contracts having an aggregate outstanding principal balance of
$935,000,026.30 as of the close of business on January 31, 2014 (the
“Receivables”) to the Purchaser and, concurrently with its purchase of the
Receivables, the Purchaser intends to convey all of its right, title and
interest in and to the Receivables to CarMax Auto Owner Trust 2014-1, as issuer
(the “Issuer”), pursuant to a Sale and Servicing Agreement, dated as of
February 1, 2014 (the “Sale and Servicing Agreement”), among the Issuer, CarMax
Funding, as depositor, CarMax, as servicer, and Wells Fargo Bank, National
Association, a national banking association, as backup servicer; and

WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to
which the Receivables are to be sold by the Seller to the Purchaser;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings:

“Agreement” shall mean this Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

“Base Prospectus” shall mean the prospectus, dated January 30, 2014, of the
Purchaser relating to the public offering by the Purchaser of the Notes.

“Bill of Sale” shall mean the Bill of Sale and Assignment, substantially in the
form attached as Exhibit A.

“CarMax” shall mean CarMax Business Services, LLC, a Delaware limited liability
company, and its successors.

“CarMax Auto” shall mean CarMax Auto Superstores, Inc., a Virginia corporation,
and its successors.



--------------------------------------------------------------------------------

“CarMax Funding” shall mean CarMax Auto Funding LLC, a Delaware limited
liability company, and its successors.

“CarMax Funding II” shall mean CarMax Funding II, LLC, a Delaware limited
liability company, and its successors.

“CarMax Funding III” shall mean CarMax Funding III, LLC, a Delaware limited
liability company, and its successors.

“Class A Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes issued pursuant to the Indenture.

“Class B Notes” shall mean the Class B Notes issued pursuant to the Indenture.

“Class C Notes” shall mean the Class C Notes issued pursuant to the Indenture.

“Class D Notes” shall mean the Class D Notes issued pursuant to the Indenture.

“Closing Date” shall mean February 12, 2014.

“Cutoff Date” shall mean January 31, 2014.

“Depositor” shall mean CarMax Funding, in its capacity as Depositor under the
Trust Agreement, and its successors in such capacity.

“Indenture” shall mean the Indenture, dated as of February 1, 2014, between the
Issuer and the Indenture Trustee, as amended, supplemented or otherwise modified
and in effect from time to time.

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, a
national banking association, as indenture trustee under the Indenture, and its
successors in such capacity.

“Initial Reserve Account Deposit” shall mean $2,337,500.07.

“Issuer” shall mean CarMax Auto Owner Trust 2014-1, a Delaware statutory trust,
and its successors.

“Noteholders” shall mean the registered holders of the Notes.

“Notes” shall mean the Class A Notes, the Class B Notes, the Class C Notes and
the Class D Notes.

“Owner Trustee” shall mean U.S. Bank Trust National Association, a national
banking association, as owner trustee under the Trust Agreement, and its
successors in such capacity.

“Prospectus” shall mean the Prospectus Supplement and the Base Prospectus.

 

2



--------------------------------------------------------------------------------

“Prospectus Supplement” shall mean the final prospectus supplement, dated
February 4, 2014, of the Purchaser relating to the public offering by the
Purchaser of the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes.

“Purchaser” shall mean CarMax Funding, in its capacity as purchaser of the
Receivables under this Agreement, and its successors in such capacity.

“Receivables” shall mean the motor vehicle retail installment sale contracts
sold by the Seller to the Purchaser pursuant to this Agreement and identified on
the Receivables Schedule.

“Receivables Purchase Price” shall mean $935,000,026.30.

“Receivables Schedule” shall mean the schedule of receivables attached as
Schedule A, as amended, supplemented or otherwise modified and in effect from
time to time.

“Representative” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as representative of the Underwriters.

“Sale and Servicing Agreement” shall have the meaning specified in the recitals.

“Seller” shall mean CarMax, in its capacity as seller of the Receivables under
this Agreement, and its successors in such capacity.

“State” shall mean any of the 50 states of the United States or the District of
Columbia.

“Transaction Documents” shall mean this Agreement, the Trust Agreement, the Sale
and Servicing Agreement, the Indenture, the Administration Agreement and the
other documents and certificates delivered in connection therewith, in each case
as amended, supplemented or otherwise modified and in effect from time to time.

“Trust Agreement” shall mean the Trust Agreement, dated as of October 17, 2013,
between CarMax Funding and the Owner Trustee, as amended and restated by the
Amended and Restated Trust Agreement, dated as of February 1, 2014, between
CarMax Funding and the Owner Trustee.

“Trustee” shall mean either the Owner Trustee or the Indenture Trustee, as the
context requires.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

“Underwriters” shall mean the underwriters named in Schedule A to the
Underwriting Agreement.

 

3



--------------------------------------------------------------------------------

“Underwriting Agreement” shall mean the Underwriting Agreement, dated
February 4, 2014, among CarMax Funding, CarMax and the Representative, relating
to the purchase of the Notes by the Underwriters from CarMax Funding.

SECTION 1.2 Other Definitional Provisions.

(a) Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Sale and Servicing Agreement.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Section, subsection, Schedule and
Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; the term “proceeds” shall have the meaning set forth in the
applicable UCC; and the word “including” shall mean including without
limitation.

ARTICLE II

CONVEYANCE OF RECEIVABLES

SECTION 2.1 Sale and Conveyance of Receivables.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
the Seller hereby agrees to sell, transfer, assign, set over and otherwise
convey to the Purchaser, and the Purchaser hereby agrees to purchase from the
Seller, without recourse (subject to the Seller’s obligations hereunder and the
satisfaction of the conditions set forth in Section 4.1), all of the right,
title and interest of the Seller, whether now owned or hereafter acquired, in,
to and under the following:

(i) the Receivables;

(ii) all amounts received on or in respect of the Receivables after the Cutoff
Date;

(iii) the security interests in the Financed Vehicles granted by the Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iv) all proceeds from claims on or refunds of premiums of any physical damage,
GAP or theft insurance policies covering the Financed Vehicles and any proceeds
or refunds of premiums of any credit life or credit disability insurance
policies relating to the Financed Vehicles or the Obligors;

(v) the Receivable Files;

(vi) the right to realize upon any property (including the right to receive
future Liquidation Proceeds) that shall have secured a Receivable and have been
repossessed by or on behalf of the Issuer; and

 

4



--------------------------------------------------------------------------------

(vii) all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property; all accounts, general
intangibles, chattel paper, instruments, documents, money, investment property,
deposit accounts, letters of credit, letter-of-credit rights, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations; and all other property which at any time constitutes all
or part of or is included in the proceeds of any of the foregoing.

(b) The parties hereto intend that the conveyance of the Receivables and related
property hereunder be a sale and not a loan. In the event that the conveyance
hereunder is not for any reason considered a sale, the Seller hereby grants to
the Purchaser a first priority perfected security interest in all of the
Seller’s right, title and interest in, to and under the Receivables and all
other property conveyed hereunder and listed in this Section 2.1 and all
proceeds of any of the foregoing. The parties intend that this Agreement
constitute a security agreement under applicable law. Such grant is made to
secure the payment of all amounts payable hereunder, including the Receivables
Purchase Price. If such conveyance is for any reason considered to be a loan and
not a sale, the Seller consents to the Purchaser transferring such security
interest in favor of the Indenture Trustee and transferring the obligations
secured thereby to the Indenture Trustee.

(c) The Seller agrees to treat the transfer of the Receivables and the related
property contemplated by this Section 2.1 for all purposes as an absolute
transfer on all relevant books, records and other applicable documents.

SECTION 2.2 Receivables Purchase Price; Payments on the Receivables.

(a) On the Closing Date, in exchange for the Receivables and other assets
described in Section 2.1, the Purchaser shall pay to the Seller the Receivables
Purchase Price. An amount equal to $934,919,985.56 of the Receivables Purchase
Price shall be paid by the Purchaser to the Seller in cash or immediately
available funds. The remainder of the Receivables Purchase Price shall be paid
by crediting the Seller with a contribution to the capital of the Purchaser. The
Purchaser shall deposit, from funds it receives from the issuance of the Notes,
an amount equal to the Initial Reserve Account Deposit into the Reserve Account,
which amount shall be an asset of the Issuer.

(b) The Purchaser shall be entitled to, and shall convey such right to the Owner
Trustee pursuant to the Sale and Servicing Agreement, all payments of principal
and interest on or in respect of the Receivables received after the Cutoff Date.

SECTION 2.3 Transfer of Receivables. Pursuant to the Sale and Servicing
Agreement, the Purchaser will assign all of its right, title and interest in, to
and under the Receivables and other assets described in Section 2.1 to the
Issuer. The parties hereto acknowledge that the Issuer will pledge its rights
in, to and under the Receivables and other assets described in Section 2.1 to
the Indenture Trustee pursuant to the Indenture. The Purchaser

 

5



--------------------------------------------------------------------------------

has the right to assign its interest under this Agreement as may be required to
effect the purposes of the Sale and Servicing Agreement, without the consent of
the Seller, and the Owner Trustee as assignee shall succeed to the rights and
obligations hereunder of the Purchaser.

SECTION 2.4 Examination of Receivable Files. The Seller will make the Receivable
Files available to the Purchaser or its agent for examination during normal
business hours at the Seller’s offices or such other location as otherwise shall
be agreed upon by the Purchaser and the Seller.

SECTION 2.5 Expenses. The Seller will reimburse the Purchaser for expenses of
the Purchaser in connection with the sale of the Notes, including expenses which
are reimbursable to the Underwriters by the Purchaser pursuant to the
Underwriting Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Seller as of
the date of this Agreement and as of the Closing Date:

(a) Organization and Good Standing. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Receivables.

(b) Power and Authority; Binding Obligation. The Purchaser has the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement has been duly
authorized by the Purchaser by all necessary action. This Agreement constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization, conservatorship,
receivership, liquidation and other similar laws and to general equitable
principles.

(c) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement or certificate of formation of the Purchaser, or conflict with
or breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Purchaser is a party or by which it may be bound.

(d) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of the Purchaser, threatened, against the Purchaser before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Purchaser would materially and adversely affect the performance by the
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or the Receivables.

 

6



--------------------------------------------------------------------------------

SECTION 3.2 Representations and Warranties of the Seller.

(a) The Seller hereby makes the following representations and warranties to the
Purchaser as of the date of this Agreement and as of the Closing Date:

(i) Organization and Good Standing. The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Receivables.

(ii) Power and Authority; Binding Obligation. The Seller has the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement has been duly
authorized by the Seller by all necessary action. This Agreement constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization, conservatorship,
receivership, liquidation and other similar laws and to general equitable
principles.

(iii) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the certificate of
formation or limited liability company agreement of the Seller, or conflict with
or breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Seller is a party or by which it may be bound.

(iv) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of the Seller, threatened, against the Seller before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Seller would materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this Agreement
or the Receivables.

(v) No Tax Liens. The Seller is not aware of any material judgment or tax lien
filings against the Seller.

 

7



--------------------------------------------------------------------------------

(b) The Seller hereby makes the following representations and warranties to the
Purchaser as of the date of this Agreement and as of the Closing Date, which
representations and warranties shall remain operative and in full force and
effect, shall survive the transfer and conveyance of the Receivables and other
assets described in Section 2.1 by the Seller to the Purchaser and by the
Purchaser to the Issuer and shall inure to the benefit of the Purchaser, the
Trustees and the Noteholders:

(i) Characteristics of Receivables. Each Receivable (i) has been originated by
CarMax Auto or an Affiliate of CarMax Auto in the United States in the ordinary
course of business in connection with the sale of a new or used motor vehicle
and has been fully and properly executed by the parties thereto, (ii) contains
customary and enforceable provisions such that the rights and remedies of the
holder thereof are adequate for realization against the collateral of the
benefits of the security, (iii) provides for level monthly payments that fully
amortize the Amount Financed by maturity (except that the period between the
date of such Receivable and the date of the first Scheduled Payment may be less
than or greater than one month and the amount of the first and last Scheduled
Payments may be less than or greater than the level payments) and yield interest
at the related APR, (iv) provides for, in the event that such Receivable is
prepaid, a prepayment that fully pays the Principal Balance of such Receivable
with interest at the related APR through the date of payment, (v) is a retail
installment sale contract substantially in the form of Exhibit B, (vi) is
secured by a new or used motor vehicle that had not been repossessed as of the
Cutoff Date, (vii) is a Simple Interest Receivable, (viii) relates to an Obligor
who has made at least one payment under such Receivable as of the Cutoff Date
and (ix) relates to an Obligor whose mailing address is located in any State.

(ii) Receivable Schedule. The information set forth in the Receivable Schedule
was true and correct in all material respects as of the opening of business on
the Cutoff Date, and no selection procedures believed to be adverse to the
Depositor and/or the Noteholders were utilized in selecting the Receivables from
those retail installment sale contracts which met the criteria contained in this
Agreement. The information set forth in the compact disk or other listing
regarding the Receivables made available to the Depositor and its assigns (which
compact disk or other listing is required to be delivered as specified herein)
is true and correct in all material respects.

(iii) Compliance with Law. Each Receivable and the sale of the related Financed
Vehicle complied, at the time such Receivable was originated and complies, as of
the Closing Date, in all material respects with all requirements of applicable
federal, State and local laws, and regulations thereunder, including usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Consumer Financial
Protection Bureau’s Regulations B and Z, the Servicemembers Civil Relief Act,
State adaptations of the National Consumer Act and the Uniform Consumer Credit
Code and any other consumer credit, equal opportunity and disclosure laws
applicable to such Receivable and sale.

 

8



--------------------------------------------------------------------------------

(iv) Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation in writing of the related Obligor, enforceable by
the holder thereof in all material respects in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

(v) No Government Obligor. No Receivable is due from the United States or any
State or from any agency, department or instrumentality of the United States or
any State.

(vi) Security Interest in Financed Vehicles. Immediately prior to the transfer
of the Receivables by the Seller to the Depositor, each Receivable was secured
by a valid, binding and enforceable first priority perfected security interest
in favor of the Seller in the related Financed Vehicle, which security interest
has been validly assigned by the Seller to the Depositor. The Servicer has
received, or will receive within 180 days after the Closing Date, the original
certificate of title for each Financed Vehicle (other than any Financed Vehicle
that is subject to a certificate of title statute or motor vehicle registration
law that does not require that the original certificate of title for such
Financed Vehicle be delivered to the Seller).

(vii) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released in whole or in part from
the Lien granted by the related Receivable.

(viii) No Waiver. No provision of any Receivable has been waived in such a
manner that such Receivable fails to meet all of the representations and
warranties made by the Seller in this Section 3.2(b) with respect thereto.

(ix) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject to
any right of rescission, setoff, counterclaim or defense, including the defense
of usury, and the Seller has no knowledge of any such right of rescission,
setoff, counterclaim or defense being asserted or threatened with respect to any
Receivable.

(x) No Liens. The Seller has no knowledge of any liens or claims that have been
filed, including liens for work, labor or materials or for unpaid State or
federal taxes, relating to any Financed Vehicle that are prior to, or equal or
coordinate with, the security interest in such Financed Vehicle created by the
related Receivable.

 

9



--------------------------------------------------------------------------------

(xi) No Default. Except for payment defaults continuing for a period of not more
than thirty (30) days as of the Cutoff Date, the Seller has no knowledge that
any default, breach, violation or event permitting acceleration under the terms
of any Receivable has occurred or that any continuing condition that with notice
or the lapse of time or both would constitute a default, breach, violation or
event permitting acceleration under the terms of any Receivable has arisen, and
the Seller has not waived any such event or condition.

(xii) Title. The Seller intends that the transfer of the Receivables
contemplated by Section 2.1 constitute a sale of the Receivables from the Seller
to the Depositor and that the beneficial interest in, and title to, the
Receivables not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. The
Seller has not sold, transferred, assigned or pledged any Receivable to any
Person other than the Depositor. Immediately prior to the transfer of the
Receivables contemplated by Section 2.1, the Seller had good and marketable
title to the Receivables free and clear of any Lien, claim or encumbrance of any
Person and, immediately upon such transfer, the Depositor shall have good and
marketable title to the Receivables free and clear of any Lien, claim or
encumbrance of any Person.

(xiii) Security Interest Matters. This Agreement creates a valid and continuing
“security interest” (as defined in the Relevant UCC) in the Receivables in favor
of the Depositor, which security interest is prior to all other Liens and is
enforceable as such against creditors of and purchasers from the Seller. With
respect to each Receivable, the Seller has taken all steps necessary to perfect
its security interest against the related Obligor in the related Financed
Vehicle. The Receivables constitute “tangible chattel paper” (as defined in the
Relevant UCC). The Seller has caused or will cause prior to the Closing Date the
filing of all appropriate financing statements in the proper filing offices in
the appropriate jurisdictions under applicable law necessary to perfect the
security interest in the Receivables granted to the Depositor under this
Agreement. Other than the security interest granted to the Depositor under this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Depositor under this Agreement or that has been terminated. The motor
vehicle retail installment sale contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Depositor,
the Issuer or the Indenture Trustee. The Seller is not aware of any judgment or
tax lien filings against the Seller.

(xiv) Financing Statements. All financing statements filed or to be filed
against the Seller in favor of the Indenture Trustee (as assignee of the
Depositor and the Issuer) contain a statement substantially to the following
effect: “A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Indenture Trustee.”

 

10



--------------------------------------------------------------------------------

(xv) Valid Assignment. No Receivable has been originated in, or is subject to
the laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under this Agreement or the Sale and Servicing
Agreement or the pledge of such Receivable under the Indenture is unlawful, void
or voidable or under which such Receivable would be rendered void or voidable as
a result of any such sale, transfer, assignment, conveyance or pledge. The
Seller has not entered into any agreement with any account debtor that
prohibits, restricts or conditions the assignment of the Receivables.

(xvi) One Original. There is only one original executed copy of each Receivable.

(xvii) Principal Balance. Each Receivable had a remaining Principal Balance as
of the Cutoff Date of not less than $500.

(xviii) No Bankrupt Obligors. As of the Cutoff Date, no Receivable was due from
an Obligor that was the subject of a proceeding under the Bankruptcy Code of the
United States or was bankrupt.

(xix) New and Used Vehicles. As of the Cutoff Date, approximately 0.83% of the
Pool Balance related to Receivables secured by new Financed Vehicles and
approximately 99.17% of the Pool Balance related to Receivables secured by used
Financed Vehicles.

(xx) Origination. Each Receivable was originated after December 10, 2007.

(xxi) Term to Maturity. Each Receivable had an original term to maturity of not
more than 72 months and not less than 12 months and a remaining term to maturity
as of the Cutoff Date of not more than 71 months and not less than 3 months.

(xxii) Weighted Average Remaining Term to Maturity. As of the Cutoff Date, the
weighted average remaining term to maturity of the Receivables was approximately
60.86 months.

(xxiii) Annual Percentage Rate. Each Receivable has an APR of not more than
25.00%.

(xxiv) Location of Receivable Files. The Receivable Files are maintained at the
location listed in Schedule 2 to the Sale and Servicing Agreement.

(xxv) Simple Interest Method. All payments with respect to the Receivables have
been allocated consistently in accordance with the Simple Interest Method.

 

11



--------------------------------------------------------------------------------

(xxvi) No Delinquent Receivables. As of the Cutoff Date, no payment due under
any Receivable was more than thirty (30) days past due.

(xxvii) Insurance. Each Obligor has obtained or agreed to obtain physical damage
insurance (which insurance shall not be force placed insurance) covering the
related Financed Vehicle in accordance with the Seller’s normal requirements.

(xxviii) Fair Market Value. The Receivables Purchase Price represents the fair
market value of the Receivables.

(xxix) Custodial Agreements. Immediately prior to the transfer of the
Receivables by the Seller to the Depositor, the Seller or an Affiliate of the
Seller had possession of the Receivable Files and there were no, and there will
not be any, custodial agreements in effect materially adversely affecting the
right or ability of the Seller to make, or cause to be made, any delivery
required under this Agreement.

(xxx) Bulk Transfer Laws. The transfer of the Receivables and the Receivable
Files by the Seller to the Depositor pursuant to this Agreement is not subject
to the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

(c) The Seller shall indemnify the Purchaser and hold the Purchaser harmless
against any losses, penalties, fines, forfeitures, legal fees and related costs,
judgments and other costs and expenses resulting from any third party claim,
demand, defense or assertion based on or grounded upon, or resulting from, a
breach of the Seller’s representations and warranties set forth in
Section 3.2(b). The Trustees shall also have the remedies provided in the Sale
and Servicing Agreement.

(d) Any cause of action against the Seller relating to or arising out of the
breach of any of its representations and warranties set forth in
Section 3.2(b) shall accrue as to any Receivable upon (i) discovery of such
breach by the Purchaser or either Trustee or notice thereof by the Seller to the
Purchaser, (ii) failure by the Seller to cure such breach and (iii) demand upon
the Seller by the Purchaser for all amounts payable in respect of such
Receivable under this Agreement.

(e) The Purchaser or the Seller, as the case may be, shall inform the other
parties promptly, in writing, upon discovery of any breach of the Seller’s
representations and warranties set forth in Section 3.2(b) which materially and
adversely affects the interests of the Noteholders in any Receivable.

(f) If a breach of any representation or warranty set forth in Section 3.2(b)
which materially and adversely affects the interests of the Purchaser, the
Issuer or the Noteholders in any Receivable shall not have been cured by the
close of business on the last day of the Collection Period which includes the
thirtieth day after the date on which the Seller becomes aware of, or receives
written notice from the Servicer, the Purchaser or the Owner Trustee of, such
breach or failure, the Seller shall repurchase such Receivable from the
Purchaser on the Distribution Date following such Collection Period. In
consideration for the repurchase of

 

12



--------------------------------------------------------------------------------

any such Receivable, the Seller shall remit the Purchase Amount of such
Receivable to the Purchaser. Upon any such repurchase, the Purchaser shall,
without further action, be deemed to transfer, assign, set-over and otherwise
convey to the Seller, without recourse, representation or warranty, all the
right, title and interest of the Purchaser in, to and under such repurchased
Receivable and all other related assets described in Section 2.1. The Purchaser
shall execute such documents and instruments of transfer or assignment and take
such other actions as shall reasonably be requested by the Seller to effect the
conveyance of such Receivable pursuant to this Section 3.2(f). The sole remedy
of the Purchaser with respect to a breach of the Seller’s representations and
warranties set forth in Section 3.2(b) shall be to require the Seller to
repurchase the related Receivables pursuant to this Section 3.2(f).

ARTICLE IV

CONDITIONS

SECTION 4.1 Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to purchase the Receivables from the Seller on the Closing Date is
subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Seller contained herein and in the other Transaction Documents shall be true
and correct on the Closing Date with the same effect as if made on the Closing
Date, and each of the Seller and the Servicer shall have performed all
obligations to be performed by it hereunder and under the other Transaction
Documents on or before the Closing Date.

(b) Computer Files Marked. The Seller shall, at its own expense, on or before
the Closing Date, indicate in its computer files that the Receivables have been
sold to the Purchaser pursuant to this Agreement and deliver to the Purchaser
the Receivables Schedule, certified by an officer of the Seller to be true,
correct and complete.

(c) Release of Lenders. The Seller shall obtain executed release agreements and
UCC partial releases with respect to the Receivables from (i) Bank of America,
N.A. (and certain other parties) and CarMax Funding II and (ii) Wells Fargo
Securities, LLC (and certain other parties) and CarMax Funding III, in each case
in form and substance satisfactory to the Purchaser.

(d) Documents to be Delivered. The Purchaser shall have received the following,
all of which shall be dated as of the Closing Date or such other date as
specified:

(i) the Receivables Schedule;

(ii) an Officer’s Certificate of the Seller, in form and substance previously
approved by the Purchaser and its counsel, as to, among other things, the
representations and warranties of the Seller and satisfaction of conditions
precedent;

(iii) an opinion or opinions of counsel for the Seller, in form and substance
previously approved by the Purchaser and its counsel, addressed to the
Purchaser;

 

13



--------------------------------------------------------------------------------

(iv) [RESERVED];

(v) copies of resolutions of the manager of the Seller approving the execution,
delivery and performance of the Transaction Documents to which the Seller is a
party, and the performance of the transactions contemplated hereunder and
thereunder, certified by the Secretary or an Assistant Secretary of the Seller;

(vi) copies of the certificate of formation of the Seller, together with all
amendments, revisions and supplements thereto, certified by the Delaware
Secretary of State as of a recent date, and a certificate of good standing from
the Delaware Secretary of State, dated as of a recent date, to the effect that
the Seller has been duly formed, is in good standing and has a legal existence;

(vii) UCC search reports from the appropriate offices in Delaware as to the
Seller;

(viii) reliance letters to each opinion of counsel to the Seller or the Servicer
delivered to Moody’s or Fitch in connection with the purchase of the Receivables
hereunder or the issuance or sale of the Notes;

(ix) a financing statement to be filed with the Delaware Secretary of State,
naming the Seller, as seller/debtor, the Purchaser, as purchaser/assignor
secured party, and the Indenture Trustee, as secured party/total assignee,
naming the Receivables and the related property described in Section 2.1 as
collateral and meeting the requirements of the laws of each such jurisdiction
and in such manner as is necessary to perfect the sale, transfer, assignment and
conveyance of the Receivables to the Purchaser;

(x) the Bill of Sale; and

(xi) such other documents, certificates and opinions as may be reasonably
requested by the Purchaser or its counsel.

(e) Execution of Transaction Documents. The Transaction Documents shall have
been executed and delivered by the parties thereto.

(f) Other Transactions. The transactions contemplated by the Transaction
Documents and the Underwriting Agreement shall be consummated on the Closing
Date.

SECTION 4.2 Conditions to Obligation of the Seller. The obligation of the Seller
to sell the Receivables to the Purchaser on the Closing Date is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Purchaser contained herein and in the other Transaction Documents shall be
true and correct on the Closing Date with the same effect as if then made, and
the Purchaser shall have performed all obligations to be performed by it
hereunder and under the other Transaction Documents on or before the Closing
Date.

 

14



--------------------------------------------------------------------------------

(b) Payment of Receivables Purchase Price. In consideration of the sale of the
Receivables from the Seller to the Purchaser as provided in Section 2.1, on the
Closing Date the Purchaser shall have paid to the Seller the Receivables
Purchase Price.

(c) Opinions of Purchaser. An opinion or opinions of counsel for the Purchaser
addressed to the Seller and the Underwriters shall have been delivered.

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Protection of Right, Title and Interest in, to and Under the
Receivables.

(a) The Seller, at its expense, shall cause all financing statements and
continuation statements and any other necessary documents covering the
Purchaser’s right, title and interest in, to and under the Receivables and other
property conveyed by the Seller to the Purchaser hereunder to be promptly
authorized, recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Purchaser hereunder to the Receivables and such other property. The Seller
shall deliver to the Purchaser file-stamped copies of, or filing receipts for,
any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing. The Purchaser shall
cooperate fully with the Seller in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this subsection.

(b) Within five (5) days after the Seller makes any change in its name, identity
or organizational structure which would make any financing statement or
continuation statement filed in accordance with Section 4.1(d) seriously
misleading within the meaning of the UCC as in effect in the applicable State,
the Seller shall give the Purchaser notice of any such change and, within thirty
(30) days after such change, shall authorize and file such financing statements
or amendments as may be necessary to continue the perfection of the Purchaser’s
security interest in the Receivables and the proceeds thereof.

(c) The Seller shall give the Purchaser written notice within five (5) days of
any relocation of the State of organization of the Seller or any office in which
the Seller keeps records concerning the Receivables and whether, as a result of
such relocation, the applicable provisions of the UCC would require the filing
of any amendment of any previously filed financing or continuation statement or
of any new financing statement and, within thirty (30) days after such
relocation, shall authorize and file such financing statements or amendments as
may be necessary to continue the perfection of the interest of the Purchaser in
the Receivables and the proceeds thereof. The Seller shall at all times maintain
its State of organization, its principal place of business and its chief
executive office and the location of the office where the Receivables Files and
any accounts and records relating to the Receivables are kept within the United
States.

(d) The Seller shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of

 

15



--------------------------------------------------------------------------------

such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable.

(e) The Seller shall maintain its computer systems so that, from and after the
time of the transfer of the Receivables to the Purchaser pursuant to this
Agreement, the Seller’s master computer records (including any back-up archives)
that refer to a Receivable shall indicate clearly and unambiguously that such
Receivable is owned by the Purchaser (or, upon transfer of the Receivables to
the Issuer, by the Issuer). Indication of the Purchaser’s ownership of a
Receivable shall be deleted from or modified on the Seller’s computer systems
when, and only when, such Receivable shall have been paid in full or repurchased
by the Seller.

(f) If at any time the Seller shall propose to sell, grant a security interest
in or otherwise transfer any interest in any motor vehicle retail installment
sale contract to any prospective purchaser, lender or other transferee, the
Seller shall give to such prospective purchaser, lender or other transferee
computer tapes, compact disks, records or print-outs (including any restored
from back-up archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly and unambiguously that such Receivable has
been sold and is owned by the Purchaser (or, upon transfer of the Receivables to
the Issuer, the Issuer), unless such Receivable has been paid in full or
repurchased by the Seller.

(g) The Seller shall permit the Purchaser and its agents at any time during
normal business hours to inspect, audit and make copies of and abstracts from
the Seller’s records regarding any Receivable.

(h) If the Seller has repurchased one or more Receivables from the Purchaser or
the Issuer pursuant to Section 3.2(f), the Seller shall, upon request, furnish
to the Purchaser, within ten (10) days, a list of all Receivables (by receivable
number and name of Obligor) then owned by the Purchaser, together with a
reconciliation of such list to the Receivables Schedule.

SECTION 5.2 Security Interests. Except for the conveyances hereunder, the Seller
covenants that it will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on any Receivable,
whether now existing or hereafter created, or any interest therein; the Seller
will immediately notify the Purchaser of the existence of any Lien on any
Receivable and, in the event that the interests of the Noteholders in such
Receivable are materially and adversely affected, such Receivable shall be
repurchased from the Purchaser by the Seller in the manner and with the effect
specified in Section 3.2(f), and the Seller shall defend the right, title and
interest of the Purchaser in, to and under the Receivables, whether now existing
or hereafter created, against all claims of third parties claiming through or
under the Seller.

SECTION 5.3 Delivery of Payments. The Seller covenants and agrees to deliver in
kind upon receipt to the Servicer under the Sale and Servicing Agreement all
payments received by the Seller in respect of the Receivables as soon as
practicable after receipt thereof by the Seller.

 

16



--------------------------------------------------------------------------------

SECTION 5.4 No Impairment. The Seller covenants that it shall take no action,
nor omit to take any action, which would impair the rights of the Purchaser in
any Receivable, nor shall it, except as otherwise provided in this Agreement or
the Sale and Servicing Agreement, reschedule, revise or defer payments due on
any Receivable.

SECTION 5.5 Costs and Expenses. The Seller shall pay all reasonable costs and
expenses incurred in connection with the perfection of the Purchaser’s right,
title and interest in, to and under the Receivables.

SECTION 5.6 Hold Harmless. The Seller shall protect, defend, indemnify and hold
the Purchaser and the Issuer and their respective assigns and their attorneys,
accountants, employees, officers and directors harmless from and against all
losses, costs, liabilities, claims, damages and expenses of every kind and
character, as incurred, resulting from or relating to or arising out of (i) the
inaccuracy, nonfulfillment or breach of any representation, warranty, covenant
or agreement made by the Seller in this Agreement, (ii) any legal action,
including any counterclaim, that has either been settled by the litigants (which
settlement, if the Seller is not a party thereto shall be with the consent of
the Seller) or has proceeded to judgment by a court of competent jurisdiction,
in either case to the extent it is based upon alleged facts that, if true, would
constitute a breach of any representation, warranty, covenant or agreement made
by the Seller in this Agreement, (iii) any actions or omissions of the Seller or
any employee or agent of the Seller occurring prior to the Closing Date with
respect to any Receivable or Financed Vehicle or (iv) any failure of a
Receivable to be originated in compliance with all requirements of law. These
indemnity obligations shall be in addition to any obligation that the Seller may
otherwise have.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1 Amendment.

(a) This Agreement may be amended from time to time by a written amendment duly
executed and delivered by the Purchaser and the Seller, without the consent of
any Noteholder, to cure any ambiguity, to correct or supplement any provision
herein which may be inconsistent with any other provision herein or to add any
other provision with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement
or the Sale and Servicing Agreement; provided, however, that any such amendment
shall not, as evidenced by an Opinion of Counsel to the Seller delivered to the
Indenture Trustee, adversely affect in any material respect the interests of the
Noteholders.

(b) This Agreement may also be amended from time to time for any other purpose
by a written amendment duly executed and delivered by the Seller and by the
Purchaser; provided, however, that any such amendment that materially adversely
affects the interests of the Noteholders under the Indenture, the Sale and
Servicing Agreement or the Trust Agreement must be consented to by the Holders
of Notes evidencing not less than 51% of the Note Balance of the Controlling
Class.

 

17



--------------------------------------------------------------------------------

(c) Promptly after the execution of any amendment to this Agreement, the Seller
shall furnish written notification of the substance of such amendment to the
Owner Trustee, the Indenture Trustee and the Rating Agencies.

SECTION 6.2 Termination. The respective obligations and responsibilities of the
Seller and the Purchaser created hereby shall terminate, except for the
indemnity obligations of the Seller as provided herein, upon the termination of
the Issuer as provided in the Trust Agreement.

SECTION 6.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 6.4 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
at or sent by telecopier, overnight courier or mailed by registered mail, return
receipt requested, in the case of (i) the Purchaser, to CarMax Auto Funding LLC,
12800 Tuckahoe Creek Parkway, Suite 400, Richmond, Virginia 23238, Attention:
Treasurer, and (ii) the Seller, to CarMax Business Services, LLC, 12800 Tuckahoe
Creek Parkway, Richmond, Virginia 23238, Attention: Treasury Department; or, as
to either of such Persons, at such other address as shall be designated by such
Person in a written notice to the other Person.

SECTION 6.5 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
and terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions and terms of this
Agreement or any amendment or supplement hereto.

SECTION 6.6 Further Assurances. The Seller and the Purchaser agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party hereto or by the
Issuer or the Indenture Trustee more fully to effect the purposes of this
Agreement, including the execution of any financing statements, amendments,
continuation statements or releases relating to the Receivables for filing under
the provisions of the UCC or other law of any applicable jurisdiction.

SECTION 6.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Issuer or the Seller, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

18



--------------------------------------------------------------------------------

SECTION 6.8 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6.9 Third-Party Beneficiaries. This Agreement will inure to the benefit
of and be binding upon the parties hereto, the Issuer and the Indenture Trustee
for the benefit of the Noteholders, who shall be considered to be third-party
beneficiaries hereof. Except as otherwise provided in this Agreement, no other
Person will have any right or obligation hereunder.

SECTION 6.10 Headings and Table of Contents. The Table of Contents and headings
herein are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.

SECTION 6.11 Representations, Warranties and Agreements to Survive. The
respective agreements, representations, warranties and other statements by the
Seller and by the Purchaser set forth in or made pursuant to this Agreement
shall remain in full force and effect and will survive the closing hereunder of
the transfers and assignments by the Seller to the Purchaser and by the
Purchaser to the Issuer and shall inure to the benefit of the Purchaser, the
Trustees and the Noteholders.

SECTION 6.12 No Proceedings. The Seller covenants and agrees that so long as
this Agreement is in effect, and for one year plus one day following its
termination, it will not file any involuntary petition or otherwise institute,
or cooperate with or encourage others to institute, any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or State bankruptcy law or similar law against the
Issuer or the Owner Trustee.

SECTION 6.13 Accountant’s Letters.

(a) The Seller shall cause a firm of independent certified public accountants
(who may also render other services to the Seller) to perform certain procedures
regarding the characteristics of the Receivables described in the Receivables
Schedule and to compare those characteristics to the information with respect to
the Receivables contained in the Prospectus. The Seller shall cooperate with the
Purchaser and such accountants in making available all information and taking
all steps reasonably necessary to permit such accountants to complete such
procedures and to deliver the letters required of them under the Underwriting
Agreement.

(b) The Seller shall cause a firm of independent certified public accountants
(who may also render other services to the Seller) to deliver to the Purchaser
letters, each dated February 4, 2014, each in the form previously agreed to by
the Seller and the Purchaser, with respect to the financial and statistical
information contained in the Prospectus under the caption “CarMax—Delinquency,
Credit Loss and Recovery Information” and with respect to such other information
as may be agreed in the forms of such letters.

 

19



--------------------------------------------------------------------------------

SECTION 6.14 Obligations of Purchaser. The obligations of the Purchaser under
this Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

[SIGNATURE PAGE FOLLOWS]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

CARMAX BUSINESS SERVICES, LLC,

as Seller

By:  

/s/ Thomas W. Reedy            

Name:   Thomas W. Reedy Title:   Executive Vice President and Chief Financial
Officer

CARMAX AUTO FUNDING LLC,

as Purchaser

By:  

/s/ Andrew J. McMonigle            

Name:   Andrew J. McMonigle Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULE A

RECEIVABLES SCHEDULE

On file with the Servicer at:

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

 

Sch. A



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE AND ASSIGNMENT

For value received, in accordance with the receivables purchase agreement, dated
as of February 1, 2014 (the “Receivables Purchase Agreement”), between the
undersigned and CarMax Auto Funding LLC (the “Purchaser”), the undersigned does
hereby sell, assign, transfer, set over and otherwise convey unto the Purchaser,
without recourse, all right, title and interest of the undersigned, whether now
owned or hereafter acquired, in, to and under (i) the Receivables listed on
Schedule A hereto (the “Receivables”); (ii) all amounts received on or in
respect of the Receivables after the Cutoff Date; (iii) the security interests
in the Financed Vehicles granted by the Obligors pursuant to the Receivables and
any other interest of the undersigned in such Financed Vehicles; (iv) all
proceeds from claims on or refunds of premiums of any physical damage, GAP or
theft insurance policies covering the Financed Vehicles and any proceeds or
refunds of premiums of any credit life or credit disability insurance policies
relating to the Financed Vehicles or the Obligors; (v) the Receivable Files;
(vi) the right to realize upon any property (including the right to receive
future Liquidation Proceeds) that shall have secured a Receivable and have been
repossessed by or on behalf of the Issuer; and (vii) all present and future
claims, demands, causes of action and choses in action in respect of any or all
of the foregoing and all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds of the conversion thereof, voluntary or involuntary, into cash or other
liquid property, all accounts, general intangibles, chattel paper, instruments,
documents, money, investment property, deposit accounts, letters of credit,
letter-of-credit rights, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations, and all other
property which at any time constitutes all or part of or is included in the
proceeds of any of the foregoing.

This Bill of Sale and Assignment is made pursuant to and upon the
representations, warranties and agreements on the part of the undersigned
contained in the Receivables Purchase Agreement and is to be governed by the
Receivables Purchase Agreement.

Capitalized terms used and not otherwise defined herein shall have the meaning
assigned to them in the Receivables Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale and Assignment
to be duly executed as of February 12, 2014.

 

CARMAX BUSINESS SERVICES, LLC By:  

 

  Name:   Title:

 

Ex. A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RETAIL INSTALLMENT SALE CONTRACT

On file with the Servicer at:

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

 

Ex. B